Citation Nr: 0734135	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  99-11 700A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for the veteran's lumbosacral strain for the period 
prior to March 13, 2000.

2.  Entitlement to a disability evaluation in excess of 20 
percent for the veteran's lumbosacral strain for the period 
on and after March 14, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel




INTRODUCTION

The veteran served on active duty from June 1974 to May 1979.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Detroit, 
Michigan, VA Regional Office (RO).  

The Board notes that a January 2006 rating decision reflects 
that a total rating based on individual unemployability 
(TDIU) was granted.  This represents a full grant of the 
benefits sought in regard to that issue.  

This case has previously come before the Board.  Most 
recently, in August 2006, the matters were remanded to the 
agency of original jurisdiction (AOJ) for additional 
development.  The case has been returned to the Board for 
further appellate review.  


FINDINGS OF FACT

1.  There has been no significant change in the veteran's 
lumbar spine disability during the appeal period.

2.  The veteran's lumbar spine disability is manifested by no 
more than moderate limitation of motion and moderate overall 
functional impairment.

3.  The veteran's lumbar spine disability is not manifested 
by severe limitation of motion, listing of the whole spine to 
the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, a loss 
of lateral motion with osteo-arthritic changes, or abnormal 
mobility on forced motion; and the veteran does not have 
forward flexion of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine, nor does he have separate neurological manifestations.



CONCLUSION OF LAW

1.  The criteria for a 20 percent, but not greater, 
evaluation for lumbosacral strain, prior to March 13, 2000, 
have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 4.1, 4.2, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5295 (2001).  

2.  The criteria for an evaluation in excess of 20 percent 
for lumbosacral strain, on and after March 14, 2000, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5295 (as effective 
prior to September 26, 2003); Diagnostic Code 5293 (effective 
prior to and from September 23, 2002); Diagnostic Codes 5235, 
5237, 5242, 5243 (effective from September 26, 2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

A letter dated in September 2006 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claims.  The September 2006 letter told the claimant 
to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  Although the notification 
letter was not sent prior to the initial adjudication of the 
claimant's claim, this was not prejudicial to the claimant 
since the claimant was subsequently provided adequate notice 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided in 
June 2007.  If there is VCAA deficiency, i.e., VCAA error, 
this error is presumed prejudicial to the claimant.  VA may 
rebut this presumption by establishing that the error was not 

prejudicial.  See Simmons v. Nicholson, No. 2006-7092 (Fed. 
Cir. May. 16, 2007); see also Sanders v. Nicholson, No. 2006-
7001 (Fed. Cir. May. 16, 2007).  In this case, the claimant 
was allowed a meaningful opportunity to participate in the 
adjudication of the claim.  Thus, even though the initial 
VCAA notice came after the initial adjudication, there is no 
prejudice to the claimant.  See Overton v. Nicholson, No. 02-
1814 (U.S. Vet. App. September 22, 2006).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
claimant was also afforded VA examinations, to include in 
December 2006.  38 C.F.R. § 3.159(c)(4).  The records satisfy 
38 C.F.R. § 3.326.

There is no objective evidence indicating that there has been 
a material change in the service-connected lumbosacral spine 
disability since the claimant was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  See 
VAOPGCPREC 11-95.  The December 2006 VA examination report is 
thorough and supported by VA outpatient treatment records.  
The examination in this case is adequate upon which to base a 
decision.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against assigning a rating in excess of 20 
percent, there is no question as to an effective date to be 
assigned, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Criteria

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

Evaluation of disabilities of the musculoskeletal system 
under 38 C.F.R. § 4.40, allows for consideration of 
functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion 
measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Further, 38 C.F.R. § 4.45 provides that consideration also be 
given to weakened movement, excess fatigability and 
incoordination.

During the pendency of the veteran's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective 
September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) 
(codified at 38 C.F.R. pt. 4).  Later, VA promulgated new 
regulations for the evaluation of the remaining disabilities 
of the spine, effective September 26, 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The Board notes that the AOJ addressed both sets of 
amendments in its June 2007 supplemental statement of the 
case.  Therefore, the Board may also consider these 
amendments without first determining whether doing so will be 
prejudicial to the veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

The previous version of the rating criteria provided as 
follows:

Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine is assigned a 10 percent rating for slight 
limitation of motion, a 20 percent rating for moderate 
limitation of motion, and a maximum schedular rating of 40 
percent for severe limitation of motion.

Under Diagnostic Code 5293, when disability from 
intervertebral disc syndrome is mild, a 10 percent rating is 
assigned.  When disability is moderate, with recurring 
attacks, a 20 percent evaluation is warranted.  A 40 percent 
rating is in order when disability is severe, characterized 
by recurring attacks with intermittent relief.  A maximum 
schedular rating of 60 percent is awarded when disability 
from intervertebral disc syndrome is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

Under Diagnostic Code 5295, a 10 percent rating is assigned 
for lumbosacral strain with characteristic pain on motion.  
If there is lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position, a 20 percent evaluation is in 
order.  Finally, a maximum schedular rating of 40 percent is 
awarded when lumbosacral strain is severe, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  

The amended version of the rating criteria provides as 
follows:

Lumbosacral or cervical strain is Diagnostic Code 5237.  
Intervertebral disc syndrome is Diagnostic Code 5243.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

1) 10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

2) 20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

3) 30 percent - Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4) 40 percent -- Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

5) 50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6) 100 percent -- Unfavorable ankylosis of the entire spine.

Note (1):  to the rating formula specifies that any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, should be 
separately evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2) provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

The Diagnostic Codes for the spine are as follows:  5235 
Vertebral fracture or dislocation; 5236 Sacroiliac injury and 
weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal 
stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241  Spinal fusion; 5242 
Degenerative arthritis of the spine (see also diagnostic code 
5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

Analysis

Initially, the Board notes that a January 1999 rating 
decision reflects that the lumbar and cervical spine were 
rated as one disability.  A September 2000 rating decision 
reflects separate evaluations have been assigned for the 
lumbosacral spine disability and the cervical spine 
disability.  In that decision, the AOJ determined that the 
veteran had a change in condition warranting a staged rating, 
increasing the rating for the lumbosacral spine disability to 
10 percent from June 4, 1998, and to 20 percent from March 
14, 2000.  Although it is possible for there to have been a 
change in condition warranting a staged rating, there is 
nothing in the record that could lead to a conclusion that 
there was any significant change, effective the very day of 
March 14, 2000 VA examination.  Therefore, based upon the 
objective evidence of record, a uniform rating is herein 
assigned, based on the theory of stabilization of ratings.  
38 C.F.R. § 3.344.  In this regard, the Board notes while 
range of motion of the back was shown to be worse in March 
2000 than on VA examination in October 1998, the October 1998 
VA examination report noted complaints of constant pain, and 
difficulty with walking, carrying and lifting, and a 
diagnosis of chronic low back pain with degenerative disc 
disease was entered.  The veteran should not be penalized at 
this stage when the AOJ could have asked for an examiner's 
opinion regarding the duration of the condition.  See McGrath 
v. Gober, 14 Vet. App. 28 (2000).  The Board is simply unable 
to establish that the veteran become worse on the very day of 
the March 14, 2000 VA examination, and thus, finds that a 
uniform rating is appropriate.

Under the old criteria, a rating in excess of 20 percent is 
not warranted.  A higher rating is not warranted under 
Diagnostic Code 5292, as the evidence does not show severe 
limitation of motion of the lumbar spine.  On VA examination 
in October 1998, the lumbosacral spine was straight and there 
was normal lordosis.  A private January 1999 treatment record 
reflects she had a normal and steady gait and full range of 
motion.  The October 1998 examination report specifically 
noted no spasm of the paravertebral muscles.  Forward flexion 
was 65 degrees, backward extension was 30 degrees, and right 
and left lateral rotation was 30 degrees.  On VA examination 
in March 2000, she flexed to 70 degrees and extended to 20 
degrees.  Right lateral flexion was 20 degrees and left and 
right rotation was to 20 degrees.  While rotation was to 10 
degrees on VA examination in December 2006, the examiner 
stated that subjective complaints of pain were minimal, and 
the veteran extended to 15 degrees.  

In addition, the Board finds a higher rating is not warranted 
under Diagnostic Code 5293.  While the record reflects 
complaints of constant pain, the objective evidence does not 
establish recurring attacks with intermittent relief.  In 
June 1998, it was noted that she was able to heel walk, toe 
walk, and squat.  A July 1998 private record treatment record 
notes that she wore high heels, and was instructed not to do 
so.  Private treatment records, dated in September 1998, note 
that she hurt her back lifting at work and was, at that time, 
on light duty for a month or two.  The record notes that 
during the time that she was on light duty, a mall security 
gate was let down on her head and that her back was reinjured 
and that litigation was pending in regard to that incident.  
The records also note that she had an 8-month old baby, and 
had had improvement in pain secondary to an injection of 
medicine.  

The Board notes that she complained of muscle spasm in a 
private January 1999 treatment record.  The record further 
notes that she took care of her one-year old grandson, and 
the March 1999 VA examination report notes that she was a 
well-developed, well nourished, normally proportioned 41-year 
old woman with her 18-month old granddaughter on her lap, 
whom she cared for while the father was overseas.  The Board 
notes that while it was noted that the veteran was unable to 
stand erect without assistance, and unable to stoop, squat, 
and arise from a squatting position on VA examination in 
March 2000, the examiner noted that she was able to get on 
and off the examination table and was able to dress and tie 
her shoes.  Minimal tenderness over the lumbosacral spine was 
noted.  While the diagnoses included degenerative disc 
disease of the spine, the evidence does not show that it is 
severe, characterized by recurring attacks with intermittent 
relief.  The March 2000 report of examination notes a 
moderate degree of central canal stenosis secondary to a 
combination of hypertrophic vertebral end-plate changes in 
conjunction with the facet arthropathy.  The finding that an 
evaluation in excess of 20 percent is not warranted is 
consistent with the December 2006 VA examiner's finding that 
the veteran's subjective complaints of pain were minimal.  
The 20 percent rating assigned contemplates flare ups.  Thus, 
the Board finds a higher rating in not warranted under 
Diagnostic Code 5293.

In addition, a higher rating is not warranted under 
Diagnostic Code 5295, as the evidence does not show listing 
of the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  The 
Board notes that on VA examination in October 1998, some 
forward list of her trunk was noted, not listing of the whole 
spine.  Thus, a higher rating is not warranted under 
Diagnostic Code 5295.  

Since there is no evidence of complete bony fixation of the 
spine or ankylosis of the lumbar spine Diagnostic Codes 5286 
and 5289 are not applicable.  

In considering the new criteria, the Board notes a higher 
evaluation is not warranted based on incapacitating episodes.  
The examination reports do not reflect reports of 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  There 
is no evidence that a physician has prescribed bed rest.  As 
such, a disability rating in excess of 20 percent is not 
warranted under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes.  The December 2006 
VA examination report specifically notes moderate impairment 
of her daily occupational activities.  

In addition, on VA examination in December 2006, extension 
was 15 degrees, flexion was 45 degrees, and right and left 
lateral flexion were 15 degrees.  Thus, a higher evaluation 
is not warranted as there is no competent evidence of record 
that the service-connected lumbar spine disability is 
manifested by favorable or unfavorable ankylosis or such a 
significant loss of motion that it equates to ankylosis of 
the lumbar spine.  

The new regulations explicitly take pain on motion into 
account; therefore, application of the principles of DeLuca 
is unnecessary.  Even in consideration of Deluca, in regard 
to the old or new regulations, the Board has considered 
whether factors including functional impairment and pain as 
addressed under 38 C.F.R. §§ 4.10, 4.40, 4.45 would warrant a 
higher rating.  See Spurgeon v. Brown, 10 Vet. App. 194 
(1997).  It is not disputed that the veteran has pain on 
motion, but the Board finds that the currently assigned 20 
percent disability rating assigned adequately compensates the 
veteran for her pain and functional loss in this case.  There 
is no evidence of additional functional impairment that would 
warrant a higher rating.  The October 1998 VA examination 
report notes that on standing, equilibrium was intact, and on 
VA examination in December 2006, no evidence of 
incoordination, weakness, or fatigability was specifically 
noted.  The examiner stated that functional loss due to the 
subjective complaints of pain was minimal.  

The veteran is competent to report her symptoms.  She is not, 
however, a medical professional and her opinion is not 
competent in regard to matters requiring medical expertise.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay 
persons are not competent to offer evidence that requires 
medical knowledge).  The Board notes that the record reflects 
that she was employed as an x-ray technician; however, she is 
not shown to have the medical expertise required in this 
case.  The Board finds the most probative evidence is the 
objective findings and opinions of the VA medical examiners.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.

Other Considerations

The Board notes that the evidence shows a separate evaluation 
for neurologic impairment is not warranted.  While an August 
1998 VA treatment record reflects an impression of low back 
pain with sciatica, on VA examination in October 1998, both 
upper and lower limbs were noted to be negative for any 
neurological deficiency, and grip strength was noted to be 
good.  Although reflexes were noted to be, sluggish, 
sensation was normal.  Private records, dated in September 
1998 and October 1998, note that while a neurology assessment 
indicated radiculopathy, there was no clinical evidence to 
support that finding.  In addition, while a diagnosis of 
lumbar radiculopathy was entered in private records, to 
include a July 2003 record, the objective findings showed 
that sensation was intact, that there was normal muscle tone, 
and that there was no atrophy or spasms.  Strength was 5/5.  
Electromyography (EMG) of both lower extremities was noted to 
be normal on VA examination in March 2000.  A December 2006 
VA examination report notes that both lower limbs were noted 
to be negative for any neurological deficiency.  Leg 
alignment was noted to be normal, there was no muscle atrophy 
or any deformity, muscle tone was good, sensation was normal, 
and reflexes were equal on both sides.  Extensor hallucis 
longus (EHL) strength was 5/5, and straight leg raising was 
45 degrees.  Thus, while the record reflects subjective 
complaints of radiation, the Board finds the objective 
clinical evidence establishes that a separate evaluation is 
not warranted for neurologic impairment.  

Lastly, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence failed to show that 
the veteran's lumbosacral disability has in the past caused 
marked interference with her employment, or that such has in 
the past or now requires frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  Id.  The Board notes that the veteran has 
numerous service-connected disabilities.  The December 2006 
VA examiner specifically noted moderate impairment of her 
daily occupational activities due to service-connected 
disabilities.  Such an opinion does not support a finding of 
marked interference with employment due to her lumbosacral 
spine disability so as to render impractical the application 
of the regular schedular standards.


ORDER

A 20 percent, but not greater, evaluation for lumbosacral 
strain is granted prior to March 13, 2000, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.

An evaluation in excess of 20 percent for lumbosacral strain 
is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


